Goebel, J.
1. Separation alone does not deprive a wife of her right to administer ; the marriage not having been dissolved, she is still his widow. See cases cited in matter of administration of estate of Runyan, deceased, New Jersey Orphans’ Court, 21 Bull. 54.
2. Section 6005 Rev. Stat., gives to the persons mentioned in the order prescribed, the absolute right to the letters of administration, subject only to the condition that they are competent and suitable for the discharge of the trust, and do not neglect without sufficient cause, to take the administration.
*1893. Under section 6005 Rev. Stat., a widow has the first right to administer upon the estate of her deceased husband, and the Probate Court has no right to deprive her of that right except for cause.
Note. — Affirmed by the Common Pleas and Circuit Courts.